DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,9,20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by TurfNet, Lynx Fungicide On Poa, 12/10/2007 retrieved 2/5/201 at https://www.turfnet.com/forums/topic/553-lynx-fungicide-on -poa/>). 
TurfNet teaches a method for selectively controlling or modifying the growth of Poa annua in a turf grass without causing significant injury to the turf grass (para 2, "Tebuconazole (Lynx) not only provided very good control of summer patch and anthracnose in this and other trials, but also was effective in selectively removing Poa annua from bentgrass, without damaging the bentgrass"), the method comprising applying at least one application of a composition to the turf grass or to the locus of the Poa annua in such turf grass, the composition comprising an herbicidaliy-effective amount tebuconazole, or a salt thereof (para 2, "Tebuconazole (Lynx) not only provided very good control of summer patch and anthracnose in this and other trials, but also was effective in selectively removing Poa annua from bentgrass, without damaging the bentgrass"; see document titled "Lynx" to CHEMONTBA pg 1 para 1, "LYNX... Systemic fungicide in the form of an aqueous emulsion... ACTIVE SUBSTANCE... Tebuconazole", it is reasonably understood composition of tebuconazole was applied in an effective ammount). Regarding claim 9, TurfNet teaches the method of claim 1, wherein the turf grass comprises a warm season turf grass and/or a cool season turf grass (para 2, "Tebuconazole (Lynx) not only provided very good control of summer patch and anthracnose in this and other trials, but also was effective in selectively removing Poa annua from bentgrass, without damaging the bentgrass"; see instant claim 13, “wherein the cool season turf grass is selected from... bentgrasses"). Regarding claim 20, TurfNet teaches the method of claim 1, wherein the growth of the Poa annua in the turf grass is reduced compared to the growth of the Poa annua in a control turf grass that has not been given all application of the composition (para 2, "Tebuconazole (Lynx) not only provided very good control of summer patch and anthracnose in this and other trials, but also was effective in selectively removing Poa annua from bentgrass, without damaging the bentgrass").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-8,10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TurfNet, Lynx Fungicide On Poa in view of 102 rejection over claims 1,9,20, Hignight et al.(USAN 20060143741; 06/29/2006), Young(USAN 20160000074; 01/072016 and (20150045214; 02/12/2015). TurfNet teaches all that is in claims 2-8,10-19 except: 
TurfNet does not teach instantly claimed forms of the tebuconazole composition existing in the form of a granule, wettable powder, an emulsifiable concentrate, a dust, flowable powder, solution, suspension, an emulsion, or a microcapsule. However, these are typical forms of an active ingredient in the prior art, e,g., 
CN 10566062A; 06/15/2016 teaches tebuconazole emulsifiable concentrate;
CN 105613513A; 06/01/2016 teaches tebuconazole suspension;
CN 104886072A; 09/09/2015 teaches tebuconazole emulsion;
CN 104351206A; 02/18/2015 teaches tebuconazole powder; 
CN 104351199A; 02/18/2015 teaches tebuconazole granule;
CN 102285842A; 12/11/2011 teaches tebuconazole microcapsule. 
TurfNet does not teach the turf grass comprising a warm season turf grass that is overseeded with a cool season turf grass. However, in an invention relating to improving turfgrass on golf courses (Hignight abstract, "The grass is useful as a short lived, improved turfgrass on golf courses, athletic fields and other areas using seeded turfgrasses"), Hignight teaches overseeding a warm season turf grass that is overseeded with a cool season turf grass (Hignight para [0010)-[0011]. Overseeding turf relates to the process of placing grass seed over an existing stand of turfgrass... As used in the context of this document, the term “overseeding" relates solely to the use of cool-season grasses sown into an existing warm season grass turf, for the purpose of having a green cover during the winter months when the warm-season grass is dormant"). Therefore, it would have been obvious to the Artisan in the field to combine the references and incorporate overseeding method wherein the turf grass of TurfNet overseeds a warm season turf grass to optimize turf grass maintenance during cool seasons (Hignight para [0009], The grass is useful in overseeding of dormant warm season grasses since its lack of heat tolerance allowing for a smooth transition for the warm-season grass. The ryegrass will provide a green cover during the winter months but will die out when the temperatures increases to the point which allow the warm-season grass to grow), because both references relate to turf grass maintenance in golf courses (TurfNet para 2, "This feature makes Lynx an interesting option for superintendents who are trying to maintain Poa-free bentgrass greens"; TurfNet col 1, "Golf Course Superintendent"; Hignight abstract). Hignight further teaches the warm season turf grass being selected from bermudagrass (Cynodon L. C. Rich), zoysiagrass (Zoysia Willd.), St. Augustinegrass (Stenotaphrum secundatum (Walt.) Kuntze), centipedegrass (Eremochloa ophiuroides (Munro) Hack.), carpetgrass (Axonopus Beauv.), bahiagrass (Paspalum notatum Flugge.), kikuyugrass (Pennisetum clandestinum Hochst. ex Chiov.), buffalograss (Buchloe dactyloides (Nutt.) Engelm.), and seashore paspalum (Paspafum vaginatum Swartz) (Hignight para [0007], "For many southern golf courses planted with Bermuda grass, a standard practice is to overseed every fall with diploid perennial ryegrass"; Hignight para {0019}, "... Bermuda grass (warm-season)’). Hignight further teaches that the warm season turf grass is berrnudagrass (Hignight para (0007), "For many southern golf courses planted with Bermuda grass, a standard practice is to overseed every fall with diploid perennial ryegrass"; Hignight para [0019], "... Bermuda grass (warm-season)”). TurfNet further teaches wherein the cool season turf grass being selected from perennial ryegrass (Lolium perenne L.), tall fescue (Festuca arundinacea), fine fescue (festuca ovina) fine fescue (Festuca rubra), Kentucky bluegrass (Poa pratensis), and bentgrasses (Agrostis L.) (TurfNet para 2, "Tebuconazole (Lynx) not only provided very good control of summer patch and anthracnose in this and other trials, but also was effective in selectively removing Poa annua from bentgrass, without damaging the bentgrass”). TurfNet in view of Hignight further teaches the coo! season turf grass being perennial ryegrass (Lolium perenne L.) (Hignight para (0007), "For many southem golf courses planted with Bermuda grass, a standard practice is to overseed every fall with diploid perennial ryegrass"; Hignight para (0019, “Tetraploid perennial ryegrass has a rapid germination rate and establishment rate and transitions when used in overseeding with Bermuda grass (warm-season)"). TurfNet in view of Hignight does not explicitly teach wherein at least two applications of the composition are applied to the turf grass within about 14 to about 60 days in advance of overseeding with the cool season turf grass. However, it would have been obvious to an Artisan in the field to apply to the turf grass at least two applications of the composition within about 14 to about 60 days in advance of overseeding with the cool season turf grass in order to optimize the efficacy of the composition against the overseeding turf grass. 
TurfNet does not teach the addition of a different herbicide, an insecticide, a fungicide, a bactericide, an acaracide, a nematicide, a wetting agent, a plant growth regulator, growth stimulants, and/or a herbicide safener to the turf grass with the at least one application of the composition. However, Young in a similar invention (See abstract, "The present invention provides a method for selectively controlling or modifying the growth of Poa annua in cool-season turf grass without causing significant injury to the turfgrass"), Young teaches applying a different herbicide (Young para [0028]-(0033], "For instance, it may be advantageous to use other active ingredients that are commonly used in standard turf management practices or to combine other bioactive components with sarmentine, or sarmentine and/or its analogs as follows... Herbicides such as... Prodiamine..."). Therefore, it would have been obvious to the Artisan in the field to combine these references and incorporate additional herbicide with the herbicide of TurfNet to optimize the maintenance of the turf grass, because both references teach the same goal of maintaining turf grass by controlling Poa annua (TurfNet para 2, "Tebuconazole (Lynx) not only provided very good control of summer patch and anthracnose in this and other trials, but also was effective in selectively removing Poa annua from bentgrass, without damaging the bentgrass”; Young abstract). Young further teaches wherein the different herbicide comprises prodiamine or penoxsulam (Young para [0028}-[0033], "For instance, it may be advantageous to use other active ingredients that are commonly used in standard turf management practices or to combine other bioactive components with sarmentine, or sarmentine and/or its analogs as follows... Herbicides such as... Prodiamine...”). Regarding the tebuconazole concentration, application rate and application frequency, TurfNet does not teach 30-50% (wt/wt) tebuconazole concentration, 0.5-5fl oz per 1000 sq ft tebuconazole application rate as well as 1-5 time per year tebucanaozle application frequency. Tebuconazole concentration, application rate and application frequency are parameters requiring optimization that an Artisan in the field would determine in order to develop an invention that would have been most effective in controlling Poa annua in turf grass.  
Regarding the tebuconazole concentration, application rate and application frequency, TurfNet does not teach 30-50% (wt/wt) tebuconazole concentration, 0.5-5fl oz per 1000 sq ft tebuconazole application rate as well as 1-5 time per year tebuconaozle application frequency. Tebuconazole concentration, application rate and application frequency are parameters requiring optimization that an Artisan in the field would determine in order to develop an invention that would have been most effective in controlling Poa annua in turf grass. Bristow at paragraph 6 suggest that triazole fungicides such as tebuconazole can be applied to turf. Bristow a paragraph 35 teach tebuconazole is effective at controlling Poa annua. Tables 1 and 2 in Bristow teach compositions comprising 20% and 50% tebuconazole. Bristow does not explicitly teach the application of 20-50% tebuconazole to turfgrass to control Poa annua. However, Bristow in combination with the other reference suggest the application of 20-50% tebuconazole to turfgrass to control Poa annua. 

Claims 1,4,9-14,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittgen et al.(USAN 20110195841; 08/11/2011). Dittgen et al. teach the application of azole fungicides such as tebuconazole to cool-season turf grass such as perennial ryegrass to control Poa annua(paragraph 61). Dittgen et al. teach the application of azole fungicides to warm-season turf grass such as zoysiagrass to control Poa annua(paragraph 63). Dittgen et al. at paragraphs 13-19 teach that the fungicide can be tebuconazole. Dittgen et al. at paragraphs 108-109 teach that the active(e.g. tebuconazole) can be formulated into an emulsion, powder, suspension, dust, granule, microcapsule. Dittgen et al. at paragraph127 teach that out actives such as insecticides, herbicides, etc. can be added to the formulated active(tebuconazole). Dittgen et al. do not specifically teach the application of tebuconazole to cool-season turf grass such as perennial ryegrass to control Poa annua. However, Dittgen et al. do suggest the application of tebuconazole to cool-season turf grass such as perennial ryegrass to control Poa annua. Dittgen et al. do not teach the application of tebuconazole to warm-season turf grass such as zoysiagrass to control Poa annua. However, Dittgen et al. do not teach the application of tebuconazole to warm-season turf grass such as zoysiagrass to control Poa annua.


Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616